-

AQ 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages .

 

UNITED STATES DISTRICT COURTée=g g
for the =| 4

 

Eastern District of California act: 24 >A 208

CLERK, U.S. DISTRICT COURT

   

UNITED STATES OF AMERICA, . ) EASTERN ‘DISTRIGAOF CALIFORNIA
, . , BY pepe sce ; pa anes
v. ).
) +) GaseNo. ° — 1:19-MJ-00200-EPG
KARINA NOHEMY RODRIGUEZ, )

 

5 | | ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant's release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court‘as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 

Place
700 STEWART STREET, ROOM 2310, SEATTLE, WASHINGTON 98101-1271

REPORT NOT LATER THAN 2 WEEKS FROM 10/24/2019, AT 2:00PM, COURTROOM B; OR AS SET BY
THE COURT AND CONVEYED TO DEFENDANT THROUGH HER COUNSEL.
, Date.and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

RELEASE DELAYED UNTIL 10/25/2019 AT 10:00AM
. &#f. |
AQ, 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) \ . Page [2] of [3] Pages

RODRIGUEZ, Karina Nohemy
Doc. No. 1:19-MJ-00200-EPG
, ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

M (6) The defendant is placed in the custody of:
Name of person or organization Jose Manuel Rodriguez

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the -
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

SIGNED: 72%
TODIAN

The defendant must:

(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) report in person to the Pretrial Services Agency immediately following your release from custody;

(c) reside at a location approved by the PSO, and not move or be absent from this residence without prior
approval of PSO; travel restricted to Eastern District of California and the Western District of
Washington, unless otherwise approved in advance by PSO;

(d) cooperate in'the collection of a DNA sample;

(e) report any contact with law enforcement to your PSO within 24 hours;

(f) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you .must provide written proof of divestment of all

. ftrearms/ammunition, currently under your control;

Mi (g) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
immediately of any prescribed medication(s). However, medical marijuana, prescribed and/or
recommended, may not be used; ,

MJ (h) surrender your Mexican passport to the Clerk, United States District Court, and you must not apply for or
obtain a passport or any other.travel documents during the pendency of this case;

wi (i) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any Of the
conditions of release, the following sum of money or designated property: A $100,000 unsecured bond
co-signed by Jose Manuel Rodriguez, until the posting of a property bond of $100,000 secured by the
available equity in property owned by Jose Manuel Rodriguez within three weeks;

Mi (p) participate in the following Location Monitoring program component and abide by all the requirements

of the program, which will include having a location monitoring unit installed in your residence and a

radio frequency transmitter device attached to your person. You must comply with all instructions for the

use and operation of said devices as given to you by the Pretrial Services Agency and employees of the
monitoring company. You must pay all or part of the costs of the program based upon your ability to pay
as determined by the PSO; CURFEW: You are restricted to your residence every day from 9:00 p.m. to

6:00 a.m., or as adjusted by the Pretrial Services office or supervising officer, for medical, religious

services, employment or court-ordered obligations; and,

Q
~
~I
~

NA A

\
\

NAN

USMS SPECIAL INSTRUCTIONS:

Mv (q) have your release on bond delayed until Friday, October 25, 2019 at 10:00 a.m.
00 Wik ike 2.3
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page — of = Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both; .

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

- conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

Se ars ACL Recteac.

Defendant's Sfiaturo—

Directions to the United States Marshal

( (1) The defendant is ORDERED released after processing.

paw: Vofoy fin 4 Lb

Judicial Officer 's Signature

Eres? Gpesseon, ud. Mayicheh “Jucty<

Printed name and title

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE US. ATTORNEY U.S. MARSHAL
